.-ilusjdM> ..1>^a.S 7&ZQ 1

 .Rp:. Rpjqcj6&4 Pqr. Dmx^&ci

 i2i££i_Oc^ aCA.


                          C^N/dgJP   W^ QaJkita oC Ik*,

 •?^r . IQ onvd Tgy\ CocV, o-C CR\r>^Ka\ • P^o-
 •CAMfsi.'Cx^ 5Q, IM , fog mo \Ua.V X Ko^cJ^




 M W^ hay C-O.O- o-P Tp*r^ hp-                             n:
                                                                ^:




        RECEIVED IN                    H ^ n J O , ,!(
  -CQURX4)E-CBIMINAUAR&EALS            \^C^Jc£±kiJtlL(J)
        -JAN-09-2015-
                                       f^OEAT PncicKeH (TQ£q
     Abel Acosta, Clerk
                                                  NO. 2014-CR-2945


 THE STATE OF TEXAS                                       §    IN THE DISTRICT COURT OF
                                                          §
 vs.                                                      §    BEXAR COUNTY, TEXAS
                                                          §
 STEVEN MITCHELL GARY                                     §    175TH JUDICIAL DISTRICT

               DEFENDANT'S MOTION FOR DISCOVERY AND INSPECTION OF EVIDENCE


 TO THE HONORABLE JUDGE OF SAID COURT:


         NOW COMES STEVEN MITCHELL GARY, the Defendant in the above cause, under the authority of

 U.S. Const. Amend. XTV, Tex. Const. Art. I, Sec. 19, and Tex. Code Crim. Pro. Ann. Art. 39.14, and makes his

 Motion for Discovery and Inspection of Evidence, and in support thereof would show the Court as follows:

                                                          I.


         The Defendant moves the Court to order the District Attorney to produce and permit the inspection of and

 the copying and/or photographing of, by or on behalf of the Defendant, the following designated items:

                                        STATEMENTS BY DEFENDANT


          1.      All confessions, admissions and statements, in writing, signed by the Defendant, in
                  connection with the offense with which the Defendant is herein indicted.

         GRANTED:                  DENIED:                       .

         2.       All confessions, admissions and statements, oral in nature and set down and preserved
                  under Article 38.22 of the Texas Code of Criminal Procedure, made by the Defendant in
                  connection with the offense with which the Defendant is herein indicted.

         GRANTED:            .     DENIED:

         3.       All oral, written and recorded statements or memoranda of same made by the Defendant
                  to any investigating officer or to any member of any law enforcement agency or to any
                  third party and in the possession of or within the knowledge of the District Attorney's
                  Office or any agent thereof, including any law enforcement agency, including those
                  portions of any reports (including police offense reports) memoranda, notes, other
                  writings, or records, which contain either a verbatim account' or a summary of the
                  substance of said statements.


         GRANTED:                   DENIED:

         4.       The written waiver alleged by the State to have been signed by the Defendant concerning
                  the Defendant's right to counsel prior to the making of any written and/or oral statement
                  while the Defendant was under arrest.


         GRANTED:_i                 DENIED:

                                            SCIENTIFIC EVIDENCE

       RECEIVED IN
COURT OF CRIMINAL APPEALS.

       JAN 09 2015

   Abel Acosta, Clerk
5.   All fingerprints, palm prints, and foot prints and reports of same, alleged by the State to
     have been made by the Defendant, his co-defendants and co-conspirators in the
     commission of the offense with which Defendant is herein indicted.

GRANTED:               DENIED:            „

6.   Name, address and telephone number of all expert witnesses the state intends tp call as
     witnesses.


GRANTED:               DENIED:            .

7.   Name, address and telephone number of all expert witnesses who consulted with experts
     the state intends to call as witnesses.


GRANTED:               DENIED:            _

8.   All reports of scientific tests, experiments and comparisons, and all other reports of
     experts and the name and address of each such person who made such report or
     performed such test, experiment or comparison, including but not limited to reports
     pertaining to anykind of weapons, controlled substances, andthe like.

GRANTED:                DENIED:

                                       AGREEMENTS


     The existence, substance, and manner of execution or fulfillment, of any promises,
     agreements, understandings and arrangements, whether verbal or written, whether
     completed or not, between the State, its agents or attorneys, and any witness, or the
     witness' agents or attorneys or representatives, wherein the State has agreed, or purported
     to agree, either expressly or impliedly, as follows (Giglio v. United States, 405 U.S. 150,
     92 S. Ct. 763, 31 L. Ed. 2d 104 [1972]):

     a.        Not to prosecute or to assist in the avoidance of prosecution of the witness for a
               crime or crimes;

     b.        Not to prosecute or to assist in the avoidance of prosecution of a third party for a
               crime or crimes;

     c.        To provide a formal grant of statutory immunity, or to provide an informal
               assurance that the witness will not be prosecuted in connection with any
               testimony given by him;

      d.       To recommend leniency in sentencing for any crime or crimes for which the
               witness is convicted;

     e.        To recommend a particular sentence for any crime or crimes for which the
               witness is convicted;

      f.       To provide to the witness or any third person money, any other valuable
               consideration, or any forgiveness of debt or liability;

      g.       To provide favorable treatment injail or prison to the witness;

      h.       To agree to bear witness or testify for the witness at any judicial proceeding,
               parolehearing, or clemency proceeding;
       i.       To agree to petition for executive clemency onbehalf of the witness or any third
                person;


      j.        To make any other recommendation of any benefit however slight, or to give
                any other consideration to the witness or to anythirdperson.

GRANTED:                  DENIED:

                                    TANGIBLE EVIDENCE


10.   Any and all evidence in any way relevant to this cause obtained byany law enforcement
      agency bythe use of electronic surveillance or wire tapping.

GRANTED:                  DENIED:

11.   Any criminal instruments allegedly possessed or used byDefendant.
GRANTED:                  DENIED:

12.   Copies of any writings made by Defendant and not otherwise namedherein.

GRANTED:                  DENIED:^

13.   All photographs or films of the scene of the alleged crime and the scene of the
      Defendant's arrest.

GRANTED:                  DENIED:

14.   Copies of allphotos used inany photo spread or "mug book" used in connection with this
      case.



GRANTED:                  DENIED:

15.   Complete records of any line-up conducted in connection with this case.

GRANTED:                  DENIED:^

16.   Any controlled substances, drug paraphernalia oritems adapted orused for the purpose of
      drug paraphernalia allegedly possessedby Defendant.

GRANTED:                  DENIED:

17.   All articles of clothing, including shoes and rags allegedly belonging to the Defendant.
GRANTED:                  DENIED:

18.   All weapons alleged by the State to have been used by the Defendant, his co-defendants
      and his co-conspirators in the commission of the offense with which the Defendant is
      herein indicted.


GRANTED:                  DENIED:

19.   All diagrams, charts, maps, plans, films, photographs, graphic representations, models,
      visual aids, books, recordings, or other suchtangible items or materials or demonstrative
      evidence, which may be introduced at trial.
GRANTED:                DENIED:.


                                        GRAND JURY


20.   A list of names, addresses and telephone numbers of witnesses who appeared before the
      Grand Jury, or whose Affidavits or statements were presented for consideration by the
      Grand Jury which returned the indictment in this case.

GRANTED:___             DENIED:=        =

21.   A copy of the Grand Jury Minutes and Testimony in connection with the indictment of
      the Defendant in the cause. If the same has not been transcribed, Defendant specifically
      requests the Court to order the transcription of the same. Said testimony may be used by
      the defense to impeach a States' witness, to discover prior inconsistentstatements, to test
      the credibility of States' witnesses or to test the recollection of the States' witnesses; thus
      a particularizedneed for same can been shown.

GRANTED:                DENIED:

22.   Any evidence that a member of the Grand Jury which returned the indictment in the
      above cause contained a member who was disqualified from serving on the Grand Jury
      because of a conviction or indictment. Defendant specifically requests that the Court
      orderthe State's attorney to run the names of the saidgrand jurors on computer data bases
      such as TCIC, NCIC and JIMS and inform the Defendant in the event such grand juror
      was convicted or under indictment at the time of the Grand Jury's consideration of this
      cause.



GRANTED:                DENIED:             ,

                               IMPEACHMENT EVIDENCE


23.   The prior criminal record of all persons whom the District Attorney intends to call as
      witnesses during the trial of the cause against the Defendant, including all arrests and
      convictions, juvenile or adult.

GRANTED:                 DENIED:

24.   A description of all pending criminal cases or internal disciplinary actions arising from
      this cause against any police officer who is called to testify by the State, and who
      participated in the investigation of the crime alleged or the apprehension or arrest of
      Defendant.

GRANTED:                 DENIED:

25.   Anyevidence that a witness for the State has committed perjury, or has previously made
      any statement or givenany testimony, whether under oathor not, whichconflicts with or
      contradicts the testimony given by such witness during the trial of this cause.

GRANTED:                 DENIED:

                                SEARCHES AND SEIZURES


26.    A copy of any warrant issued in this case and all supporting affidavits, returns, or other
       documents.
GRANTED:               DENIED:.

27.   List of all items seized pursuant to any search conducted.

GRANTED:               DENIED:^

28.   Copy of any consent to search executed by Defendant or any other person having custody
      or control over Defendant's property or premises.

GRANTED:                DENIED:

29.   Names of all arresting officers, and officers conducting searches that resulted in the
      recovery of evidence or property.
                                   \
GRANTED:                DENIED:

                                       CO-DEFENDANTS,
                      CO-CONSPIRATORS. OR CO-ARRESTEES


30.   Name, address, and criminal record of all persons arrested along with Defendant.

GRANTED:                DENIED:

31.   All information concerning any and all co- defendants or co-conspirators, whether so
      indicted or not, including but not limited to their criminal records, psychiatric records,
      extraneous offenses, pending criminal cases, past acts of untruthfulness, and all oral or
      written statements of such persons.

GRANTED:                DENIED:

32.   The existence and content of all statements made to law enforcement officials or other
      agents of the State by all co- defendants or co-conspirators, whether so indicted or not,
      and whether oral or written, in order that Defendant may exercise his Sixth Amendment
      rights under Bruton v. United States, 391 U.S. 123, 88 S. Ct. 1620, 20 L. Ed. 2d 476
      (1968).

GRANTED:                DENIED:

                                       MISCELLANEOUS


33.   The prior criminal record of the Defendant, including all arrests and convictions, juvenile
      or adult.


GRANTED:                DENIED:

34.   A description of any and all extraneous offenses, if any, allegedly committed by
      Defendant, whether he is presently charged with same or not, which may be or may
      become relevant to any issue in this case. In the event that said extraneous offenses exist,
      Defendant hereby moves the Court to order production of all items listed herein in this
      Motion for Discovery with respect to each and every such extraneous offense.

GRANTED:                DENIED:

35.   Any evidence relating to the sanity or competency of Defendant, or that indicates that
      Defendant suffered from any mental disease or mental defect.
GRANTED:                    DENIED:

36.     Medical records of Complainant.

GRANTED:                    DENIED:,      =
                                                 II.
         In support of this Motion, the Defendant wouldshow the Court as follows:

         1.       The items requested are in the exclusive possession, custody and
                  control of the State of Texas by and through its agents, the police or the
                  prosecuting attorney's office, see Ex Parte Adams, 768 S.W.2d 281,
                  (Tex. Crim. App. 1989), and the Defendant has no other means of
                  ascertaining the disclosure requested.

         2.       The items requested are not privileged.
         3.        The items and information are material to this cause and the issues of
                   guiltor innocence and punishment to be determined in this cause.

         4.        The Defendant cannot safely go to trial without such discovery and
                   inspection, nor can the Defendant adequately prepare the defense to the
                   charges against him.

         5.        That absent such discovery the Defendant's rights under Tex. Code
                   Crim. Pro. Ann. art. 39.14, Article I, ' 10, of the Constitution of the
                   State of Texas, and the Fourth, Fifth, Sixth and Fourteenth
                   Amendments to the Constitution of the United States of America will
                   be violated, to his irreparable injury and thus deprive the Defendant of
                   a fair trial herein.



WHEREFORE, PREMISES CONSIDERED, Defendant respectfully prays that this Honorable

Court will grant this Motion for Discovery in all things, or in the alternative, that this Court will

set this matter down for a hearing prior to trial, on the merits and that at such hearing this Motion

will be in all things granted.
                                                       Respectfully submitted,
                                                       Gerald C. Moton
                                                       11765 West Avenue, PMB 248
                                                       San Antonio, TX 78216
                                                       Tel: (210)410-8153
                                                       Fax: (210) 568-4389
                                                        TXBN 14596350


                                                        By:                      :
                                                        Gerald C. Moton
                                                        State Bar No. 14596350
                                                        ATTORNEY FOR Defendant
                                             NO. 2014-CR-2945
 THE STATE OF TEXAS
 vs.
                                                     § IN THE DISTRICT COURT OF
                                                     §
                                                     § BEXAR COUNTY, TEXAS
 STEVEN MITCHELL GARY                                §
                                                     § 175TH JUDICIAL DISTRICT


         Upon the foregoing Defendant's Motion for Discoverv.nw      •
that    fcl/.
that such Motion be, and hereby is GRANTED ae ♦ * •      ^    dmSpeCtl°n ofEvidence, it is hereby "KUH.RED
                                                                                                  ORDERED
                              y is, GRANTED as to those items so marked on the face of «w a,     ♦•
np\Trcr>   ^   i                                                                  ace 0l: sa'd Motion and
DENIED as to those items so marked.




       SIGNED this         .day of_                      2m


                                                         JUDGE PRESIDING